Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess (6,058,593) in view of Kawasaki (WO2012172669).
	As to independent claim 1, Siess teaches a molded product comprising: a cylindrical main body (51); and a hole penetrating (53) through the main body (51) in a 5radial direction of the main body (51), or a protrusion protruding from the main body in the radial direction as shown in figure 2-3.
However Siess teaches the claimed limitation as discussed above except  wherein a parting line corresponding to a mating surface of molds is formed on the molded product, wherein the parting line includes: 10a first line extending from the hole or the protrusion in one direction of a circumferential direction of the main body; and a 
Kawasaki teaches a parting line corresponding to a mating surface of molds (1, 2) is formed on the molded product, wherein the parting line includes: 10a first line (see figure 4b) extending from the hole or the protrusion in one direction of a circumferential direction of the main body; and a second line (see figure 4b) extending from an end point of the first line (see figure 4b) in the one direction of the 15circumferential direction to an end portion of the main body in an axial direction of the main body as shown in figure 4b, for the advantageous benefit of reducing the injection pressure and chaos should the molten resin.

    PNG
    media_image1.png
    242
    546
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Siess by using a parting line corresponding to a mating surface of molds is formed on the molded product, wherein the parting line includes: 10a first line extending from the hole or the protrusion in one direction of a circumferential direction of the main body; and a second 
As to claim 2/1, Siess in view of Kawasaki teaches the claimed limitation as discussed above except wherein the parting line further includes a third line extending in the one direction of the circumferential direction from 20an end point of the second line opposite the end point of the first line, the third line being disposed at the end portion of the main body.  
However Kawasaki teaches the parting line further includes a third line (see figure 4b) extending in the one direction of the circumferential direction from 20an end point of the second line (see figure 4b) opposite the end point of the first line (see figure 4), the third line (see figure 4b) being disposed at the end portion of the main body as shown in figure 4b, for the advantageous benefit of reducing the injection pressure and chaos should the molten resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Siess in view of Kawasaki by using the parting line further includes a third line extending in the one direction of the circumferential direction from 20an end point of the second line opposite the end point of the first line, the third line being disposed at the end portion of the main body, as taught by Kawasaki, to reduce the injection pressure and chaos should the molten resin.
.
As to claim 4/1, Siess in view of Kawasaki teaches the claimed limitation as discussed above except wherein the second line extends so as to be inclined with respect to 30the axial direction.  
However Kawasaki teaches the second line (see figure 4b) extends so as to be inclined with respect to 30the axial direction as shown in figure 4b, for the advantageous benefit of reducing the injection pressure and chaos should the molten resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Siess in view of Kawasaki by using the second line extends so as to be inclined with respect to 30the axial direction, as taught by Kawasaki, to reduce the injection pressure and chaos should the molten resin.
As to claim 5/1, Siess teaches wherein the molded product is a motor housing of an electric motor as shown in figure 2.  
As to claim 6/5, Siess teaches as the motor housing as shown in figure 2.  
As to claim 357/1, Siess in view of Kawasaki teaches the claimed limitation as discussed above except comprising: a pair of molds openable and closable relative - 21 - to each other, and configured to define a space for forming the molded product inside thereof when the pair of molds are closed, wherein the pair of molds have the mating 5surface where the pair of molds contact each other when the pair of molds are closed, 
However Kawasaki teaches a pair of molds (1, 2) openable and closable relative - 21 - to each other, and configured to define a space (3) for forming the molded product inside thereof when the pair of molds (1, 2) are closed, wherein the pair of molds (1,2) have the mating 5surface where the pair of molds contact each other when the pair of molds (1, 2) are closed, wherein the mating surface includes: a first mating surface extending in the one direction of the circumferential direction from a 10position corresponding to the hole (3) or the protrusion, the first mating surface forming the first line (see figure 4b); and a second mating surface extending in one direction of the axial direction from an end edge of the first mating surface in the one direction of the 15circumferential direction, the second mating surface forming the second line (see figure 4b), for the advantageous benefit of reducing the injection pressure and chaos should the molten resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Siess in view of Kawasaki by using a pair of molds openable and closable relative - 21 - to each other, and configured to define a space for forming the molded product inside thereof when the pair of molds are closed, wherein the pair of molds have the mating 5surface where the 
As to claim 8/7, Siess in view of Kawasaki teaches the claimed limitation as discussed above except wherein the parting line further includes a third line extending in the one direction of the circumferential direction from an end 20point of the second line opposite the end point of the first line, the third line being disposed at the end portion of the main body, wherein the mating surface further includes a third mating surface extending in the one direction of 25the circumferential direction from an end edge of the second mating surface opposite the end edge of the first mating surface, the third mating surface forming the third line.  
However Kawasaki teaches the parting line further includes a third line (see figure 4b) extending in the one direction of the circumferential direction from an end 20point of the second line (see figure 4b) opposite the end point of the first line (see figure 4b), the third line (see figure 4b) being disposed at the end portion of the main body, wherein the mating surface further includes a third mating surface extending in the one direction of 25the circumferential direction from an end edge of the second mating surface opposite the end edge of the first mating surface, the third mating surface forming the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Siess in view of Kawasaki by using the parting line further includes a third line extending in the one direction of the circumferential direction from an end 20point of the second line opposite the end point of the first line, the third line being disposed at the end portion of the main body, wherein the mating surface further includes a third mating surface extending in the one direction of 25the circumferential direction from an end edge of the second mating surface opposite the end edge of the first mating surface, the third mating surface forming the third line, as taught by Kawasaki, to reduce the injection pressure and chaos should the molten resin.
As to claim 9/7, Siess in view of Kawasaki teaches the claimed limitation as discussed above except the method comprising: injecting a liquid material into the space in a state where the pair of molds are closed such that the pair of molds contact each other at the mating surface; and 35solidifying the material to mold the molded product, and subsequently, opening the pair of molds and taking out the molded product therefrom.
However Kawasaki teaches the method comprising: injecting a liquid material (resin) into the space (3) in a state where the pair of molds (1, 2) are closed such that the pair of molds (1, 2) contact each other at the mating surface; and 35solidifying the material to mold the molded product, and subsequently, opening the pair of molds (1, 2) and taking out the molded product therefrom as shown in figure 4b, for the advantageous benefit of reducing the injection pressure and chaos should the molten resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Siess in view of Kawasaki by using injecting a liquid material into the space in a state where the pair of molds are closed such that the pair of molds contact each other at the mating surface; and 35solidifying the material to mold the molded product, and subsequently, opening the pair of molds and taking out the molded product therefrom, as taught by Kawasaki, to reduce the injection pressure and chaos should the molten resin.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note Claim 3 depend on claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	March 25, 2022